Citation Nr: 1126539	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  05-29 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, with residuals of erectile dysfunction and incontinence, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1970 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), which, in pertinent part, denied the Veteran's claim of entitlement to service connection for prostate cancer, with residuals of erectile dysfunction and incontinence, including due to Agent Orange exposure.

In October 2009, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Montgomery, Alabama.  A transcript of the hearing has been associated with the claims file. 

This matter was previously before the Board in December 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As discussed at the time of the Board's December 2009 Remand, the Veteran contends that he developed prostate cancer and residuals, including incontinence and impotence, as a result of his active duty service.  He asserts that he was exposed to Agent Orange, fuel, and other chemicals during 1972 to 1973, at the time of the Vietnam War, while serving at the Korat Air Force Base, Thailand.  At his October 2009 Board hearing, he asserted his daily duties as an administrative specialist required him to examine equipment near the perimeter fence of the airbase, apparently exposing him to herbicides or other chemicals.  He additionally alleges two airplane trips that landed on an airbase in Vietnam, which respectively took him to and from Thailand.  At the time of his Board hearing, the Veteran asserted that he did not recall leaving the plane or the name of that airbase.  He also contends prior exposure to jet plane exhaust and diesel fumes while working as a clerk in an aircraft hanger at the Homestead Air Force Base, Florida, and at his base in Thailand.  

The Board notes here, however, that at the time of his August 2003 claim, the Veteran asserted that he was en route to Thailand in October 1972 and was aboard a C-130 plane that stopped in Vietnam.  He asserted that the passengers aboard the plane were taken to a terminal to wait for about an hour while the plane's cargo was handled.  

In December 2009, the Board determined that additional development was necessary to assist the Veteran with confirming his alleged exposure to herbicides while in Thailand, and possibly in Vietnam.  The Board specifically directed the RO/AMC to comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p), (n), and (q).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).
 
Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21- 1MR provides that the several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

Subsequent to the Board's December 2009 Remand, and pursuant to the above-described procedures, the AMC considered the Memorandum on "Herbicide Use in Thailand during the Vietnam Era" and notified the Veteran appropriately concerning Thailand herbicide exposure in December 2009.  However, despite the fact that in August 2003 the National Personnel Records Center (NPRC) indicated that it was unable to confirm in-country service for the Veteran, in the Republic of Vietnam or exposure to herbicides, and despite the Board's remand directive to comply with the required procedures, there is no indication that the AMC requested verification of herbicide exposure from the JSRRC.  As such, an additional remand is required for compliance with the Board's December 2009 Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

While it remains unclear whether the Veteran was indeed exposed to herbicides while serving in Thailand, and possibly in Vietnam, and thus, whether presumptive service connection is warranted for prostate cancer, the Board must consider the Veteran's remaining contentions that his prostate cancer is related to jet plane exhaust and diesel fumes he encountered during active service while working near the flight line in air bases in Thailand as well as in the United States.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  Thus, if subsequent to the development directed herein, presumptive service connection remains unavailable to the Veteran, he should be afforded an additional VA examination to determine the relationship, if any, between his prostate cancer and in-service exposure to jet plane exhaust and diesel fumes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p), (n), and (q).  Specifically, the AMC/RO must request verification of herbicide exposure from the JSRRC for verification of exposure to herbicides, considering the Veteran's contention that he was aboard a C-130 airplane in October 1972 en route to Thailand and stopped in Vietnam.  

2.  If subsequent to the above development, presumptive service connection remains unavailable to the Veteran, the RO/AMC shall schedule the Veteran for an appropriate VA examination in order to obtain an opinion as to whether it is at least as likely as not that any current prostate cancer, and residuals, are related to the Veteran's period of active service, to include the diagnosis of an enlarged prostate at separation from service and the exposure to jet plane exhaust and diesel fumes.

In doing so, the examiner must acknowledge the Veteran's report as to onset and continuity of symptomatology.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


